From Wilkes.
The administrator having established the plea of "plene administravit,"
is entitled to judgment for his costs. There is no person in the court against whom he can *Page 344 
pray for judgment, but the plaintiff. He and the plaintiff are the parties litigant upon the record. If the plaintiff should proceed by scire facias against the heirs at law to subject the real estate to the payment of his debt, the administrator will be no party to that proceeding, unless the heirs should wish to have a collateral issue made up between themselves and the defendant, to try whether the defendant has fully administered. If the finding of the jury upon such collateral issue should be in favor of the defendant, he could have judgment against the heirs only for the costs of such collateral issue. If the plaintiff failed to sue out a scire facias, the heirs (503) would not be before the court, and no judgment could be prayed against them. And in all cases where there was no real estate in the hands of the heirs, the administrator would lose his costs if he could not look to the creditor for them. Wherever the administrator establishes the plea of "fully administered," he is entitled to judgment and execution for his costs against the plaintiff immediately. Let the motion be allowed.
Cited: Battle v. Rorke, 12 N.C. 232; Terry v. Vest, 33 N.C. 67;Lewis v. Johnston, 67 N.C. 39; s. c., 69 N.C. 394.
 *Page 13